Citation Nr: 1017787	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
degenerative disc disease with osteoarthritis of the 
lumbosacral spine.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to left knee disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease with osteoarthritis of the lumbar 
spine, based upon limitation of motion, prior to August 31, 
2009. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with osteoarthritis of the lumbar 
spine, based upon limitation of motion, from August 31, 2009.  

5.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy.  

6.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to June 
1984, November 1990 to June 1991, and February 2003 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  The claims file was at one point 
transferred to Seattle, Washington, but then the Reno RO 
again retained jurisdiction.

In a December 2006 rating determination, the RO, in pertinent 
part, denied service connection for right and left knee 
disorders and also denied an evaluation in excess of 10 
percent for service-connected degenerative disc disease with 
osteoarthritis of the lumbar spine.  

In a May 2007 rating determination, the RO assigned a 
temporary total disability evaluation for the Veteran's 
service-connected lumbar degenerative disc disease based upon 
surgery performed on March 1, 2007, with the temporary total 
disability evaluation remaining in effect until May 1, 2007, 
at which time the disability evaluation was returned to 10 
percent.  

In an August 2008 rating determination, the RO granted 
service connection for left and right lower extremity 
radiculopathy as part and parcel of the service-connected low 
back disorder and assigned 10 percent disability evaluations 
for each, with an effective date of the Veteran's request for 
an increased evaluation for his low back disorder.  

Finally, in an October 2009 rating determination, the RO 
increased the Veteran's disability evaluation for his 
degenerative disc disease with osteoarthritis of the lumbar 
spine from 10 to 20 percent and assigned an effective date of 
August 31, 2009 for such increase.

The Veteran appeared at a videoconference hearing before the 
undersigned in January 2010.  A transcript of the hearing is 
of record.  At the time of the hearing, the Veteran submitted 
additional evidence, waiving RO consideration of such 
materials.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his 
current left knee disorder, to include arthritis, partial 
meniscus tear, is etiologically related to his service-
connected low back disorder.  

2.  Resolving reasonable doubt in favor of the Veteran, his 
current right knee disorder, to include arthritis, is 
etiologically related to his service-connected left knee 
disorder.  

3.  Throughout the course of the appeal, other than during 
the assigned temporary total disability evaluation for the 
March 2007 surgery, the Veteran's degenerative disc disease 
of the lumbar spine has not resulted in incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and there was 
no evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less, or disability comparable therewith; there 
is similarly no finding of favorable ankylosis of the entire 
thoracolumbar spine.

4.  The Veteran's left lower extremity radiculopathy resulted 
in no more than mild neurological impairment prior to August 
31, 2009.  

5.  The Veteran's right lower extremity radiculopathy 
resulted in no more than mild neurological impairment prior 
to August 31, 2009.  

6.  From August 31, 2009, the Veteran's left lower extremity 
radiculopathy has resulted in moderate neurological 
impairment.  

7.  From August 31, 2009, the Veteran's right lower extremity 
radiculopathy has resulted in moderate neurological 
impairment.  


CONCLUSIONS OF LAW

1.  Left knee arthritis, partial meniscus tear, is caused or 
aggravated by the Veteran's service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2009).

2.  Right knee arthritis is caused or aggravated by the 
Veteran's now service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).

3.  The criteria for a 20 percent evaluation for degenerative 
disc disease of the lumbar spine, and no more, based upon 
limitation of motion, have been met throughout the entire 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity radiculopathy prior to August 31, 
2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity radiculopathy prior to August 31, 
2009, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520.

6.  The criteria for a 20 percent evaluation for left lower 
extremity radiculopathy from August 31, 2009, have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

7.  The criteria for a 20 percent evaluation for right lower 
extremity radiculopathy from August 31, 2009, have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the claims of service connection for right and left 
knee disorders, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision on the claims of service 
connection for right and left knee disorders, further 
assistance is not required to substantiate such claims.

With respect to the claim for an increased evaluation for 
degenerative disc disease with osteoarthritis of the lumbar 
spine and resulting radiculopathy, the Board notes that the 
Veteran's status has been substantiated.  The Board observes 
that in a January 2006 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter further told him to 
submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
a May 2009 letter. 

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.  
The Veteran's history and as well as the necessary findings 
to properly rate the Veteran's disabilities were set forth in 
the examination reports.  As such, the VA examinations 
performed in conjunction with the Veteran's claim are deemed 
to be adequate to properly decide the Veteran's current 
appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  He has also provided 
testimony at a January 2010 hearing and presented additional 
evidence at that time with the appropriate waiver.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating this claim.  

II. Service Connection-Left and Right Knee Disorders

The Veteran is claiming service connection for left and right 
knee disorders.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. Additionally, when aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310). The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

In this case, the Veteran maintains that has sustained a left 
knee injury and chronic disability caused by his service-
connected back giving out on him.  He further maintains that 
his right knee problems result from his left knee disorder.  

The Veteran testified that in May 2006 his back give out on 
him and caused him to shift his weight to his left knee, 
which in turn caused the knee to shift on him resulting in 
injury to the knee.  

Post-service treatment records reveal complaints of left knee 
pain in May 2006.  Physical examination performed at that 
time revealed slight erythema and fluid in the left knee.  
The Veteran could ambulate but it caused discomfort.  He was 
discharged from the emergency room with a knee immobilizer.  
A July 2006 MRI of the left knee revealed a tear in the 
posterior horn and body of the medial meniscus well as a 
vertical tear component in the posterior horn at the apex.  
There were also some degenerative changes present in the 
medial compartment.  

At the time of a December 2006 VA outpatient visit, the 
Veteran gave a history of having injured his knee when it 
gave out about eight months earlier.  He had pain and 
instability in the knee.  It was the examiner's assessment 
that the Veteran had internal derangement of the left knee 
due to a twisting injury and lateral meniscus damage.  There 
was clinical evidence of a tear.  

In a May 2007 note, a VA podiatrist indicated that the 
Veteran's back went out in 2006 causing him to fall and 
injure his left knee.  He stated that in this injury the 
Veteran sustained both an upper and lower tear of the menisci 
within the knee.  This was treated in the emergency room and 
was well documented.  The podiatrist stated that because of 
the Veteran's degenerative joint disease at L2 and L3, he 
thought it was quite evident that the Veteran's knees were 
affected, and if the knees were affected this would certainly 
affect the low back.  He noted that the Veteran currently 
wore a left knee brace although both knees were quite 
painful.

A May 2008 MRI of the right knee revealed degenerative 
articular cartilage loss diffusely and a central degenerative 
signal change in the medical and lateral menisci with no 
focal meniscal tear.  

In a January 2010 treatment note, a VA physician indicated 
that the Veteran fell in 2006.  He tore the meniscus of his 
left knee and wore a brace.  Chronically he favored that knee 
and was now having pain in his right knee due to favoring the 
left knee.  He stated that it was more likely than not that 
the knee pain and meniscus tear were related to the treatment 
of the Veteran's lower back pain. 

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for left knee arthritis, partial 
meniscus tear and right knee degenerative arthritis it cannot 
be stated that the preponderance of the evidence is against 
the claim.

The Veteran has currently been shown to have left and right 
knee disorders.  He has continuously maintained that his left 
knee disorder was caused by his back problems, which resulted 
in his left knee buckling and him sustaining a meniscus tear.  
He has also maintained that his right knee problems are 
caused by his favoring the left knee.  The Veteran's VA 
podiatrist indicated that because of the Veteran's 
degenerative joint disease at L2 and L3, in his opinion it 
was quite evident that the Veteran's knees were affected.  
Moreover, the Veteran's VA physician, in his January 2010 
treatment report, stated that it was more likely than not 
that the knee pain and meniscus tear were related to the 
treatment of the veteran's low back.  

Based upon the above, the evidence as to whether the 
Veteran's current left knee disorder was aggravated by his 
service-connected low back disorder and that his current 
right knee disorder was aggravated by his now service-
connected left knee disorder is at least in equipoise.  As 
such, reasonable doubt must be resolved in favor of the 
Veteran.  Therefore, service connection is warranted for left 
knee arthritis, partial meniscus tear and for right knee 
arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

III. Increased Rating-Low Back

The Veteran is claiming entitlement to an increased rating 
for his service-connected low back disability.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also 38 C.F.R. § 4.59.

Additionally, Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, under Diagnostic Code 5243, is as 
follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which 
provides criteria for rating impairment of the sciatic nerve, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.

In January 2006, the Veteran requested an increased 
evaluation for his low back disorder.  

At the time of his July 2006 VA examination, the Veteran 
reported having 7/8-10 daily pain, which was described as a 
sharp needle like pain on the right leg, and dull constant 
pain in the lower back.  He reported having flare-ups of back 
pain when ever he sat, stood, or bent over.  He tried to move 
around constantly to help relieve some of the pain, which was 
alleviated when he was in the pool.  The Veteran used a cane 
on occasion but never used a brace.  He was able to walk 30 
to 40 feet before having pain.  His gait was unsteady but he 
had no history of falls.  Due to his back pain, he was unable 
to run or walk for a long time, bend, or drive a vehicle.  He 
needed assistance with toileting, but did not need assistance 
in terms of bathing, grooming, eating or dressing.  

Physical examination of the spine in July 2006 revealed no 
abnormal curvatures or deformities.  Range of motion testing 
revealed forward flexion from 0 to 80 degrees, extension from 
0 to 10 degrees, right lateral flexion from 0 to 10 degrees, 
left lateral flexion from 0 to 20 degrees, and right lateral 
flexion from 0 to 30 degrees.  There was positive DeLuca on 
forward flexion with a loss of 10 degrees of motion.  The 
forward flexion was limited because of pain after repetitive 
use.  There was positive DeLuca with extension but no loss of 
motion.  Left lateral flexion was also positive for DeLuca 
but there was no additional loss of motion.  Positive DeLuca 
was also present for right lateral flexion but there was no 
loss of motion after repetitive use.  Right lateral rotation 
was also positive for DeLuca but there was no additional loss 
of motion.  

Neurological examination revealed intact sensation from L1 to 
L5, L5-S1, bilaterally.  Motor function was also intact from 
L1 to L5, bilaterally.  The Veteran had intact dependent 
reflexes on ankle and knee jerk.  He had a positive Lasegue 
sign on both lower extremities at 30 to 40 degrees.  
Diagnoses of chronic back ache, most likely due to 
degenerative arthritis; lumbar radiculopathy; and history of 
herniated disk, were rendered.  

At the time of a December 2006 podiatry consult, the Veteran 
was noted to have positive Tinel signs in the bilateral lower 
extremities.  

The Veteran underwent a fourth-fifth lumbar and fifth lumbar 
first sacral left-sided hemilaminectomy, foraminotomy, and 
diskectomy on March 1, 2007.   

At the time of a January 2008 visit, the Veteran reported 
having constant pain in his back.  The pain traveled down the 
legs, mainly on the left.  Aggravating factors included 
prolonged walking and standing.  At the time of a May 2008 
visit, the Veteran reported having severe pain the higher he 
raised his legs.  

The Veteran was afforded an additional VA examination in June 
2008.  At the time of the examination, the Veteran rated his 
pain as 8/9-10 on a daily basis.  He noted that most of the 
time it radiated to the right hip, right lateral leg, and 
foot, and episodically radiated to the left lateral leg.  The 
condition had become progressively worse.  There was no 
history of urinary incontinence, urinary urgency, urinary 
frequency, nocturia, fecal incontinence, constipation, 
erectile dysfunction, numbness, or paresthesias.  The Veteran 
did have leg weakness but there were no falls, unsteadiness, 
visual dysfunction, or dizziness.  He had no prostate 
problems but had moderate left leg weakness from his knee 
problems.  

The Veteran had symptoms of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The pain was 
continuous.  Medication did not work.  The Veteran stated 
that the surgical intervention had provided only four months 
of relief.  There was a sharp stabbing pain that ran down his 
feet.  It felt like two golf balls were in his back above the 
belt line.  The pain was constant, daily, and radiated.  

The examiner in June 2008 noted the Veteran's report of 10 
incapacitating episodes, which lasted approximately three 
days each time from the March 2007 surgery.  There were no 
doctor's notes with regard to incapacitation.  The Veteran 
did not use any aids or devices to walk.  He was able to walk 
more than 1/4 mile but less than one mile.  Flare-ups were not 
applicable as the pain was continuous.  There had been no 
incapacitating episodes in the past 12 months.  The Veteran 
stated he could walk two football fields but then had to stop 
due to low back pain radiating to the right knee.  The 
Veteran was able to bend forward and untie his shoe from a 
sitting position.  

Physical examination of the thoracic sacrospinalis revealed 
no spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Inspection of the spine revealed a normal posture 
and normal head position.  There was symmetry in appearance.  
The Veteran had an antalgic gait and poor propulsion.  There 
was no Gibbus, kyphosis, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  Motor examination revealed 
4/5 strength for hip flexion and hip extension on the left 
and right.  Knee extension on the left was 3/5 and 4/5 on the 
right.  Ankle dorsiflexion, ankle plantar flexion, and great 
toe extension were 5/5 on the left and right.  Muscle tone 
was normal and there was no atrophy.  

Sensory examination revealed normal findings on the right and 
left lower extremities for pinprick, light touch, and 
position sense.  Reflex examination was 2+ (normal) for knee 
and ankle jerk on the right and left.  Plantar flexion on the 
right and left was normal.  There was no ankylosis present.  

Range of motion revealed flexion from 0 to 82 degrees, right 
and left lateral extension to 30 degrees, and right and left 
rotation to 30 degrees.  The Veteran refused to perform 
extension due to excruciating pain.  As to DeLuca, the 
Veteran displayed pain, weakness, lack of endurance, and 
fatigue, but did not lose motion.  Lasegue's sign was 
positive, bilaterally, as was Waddell's sign.  

EMG/NCV testing revealed no electrodiagnostic evidence of 
lumbosacral radiculopathy.  The examiner noted that when 
symptoms were predominantly sensory, EMG/NCV studies could 
not rule out radiculopathy.  

With regard to employment history, the Veteran was noted to 
work as a janitor.  He had lost less than one week of work in 
the past 12 months as a result of appointments for his back.  
The examiner stated that it was at least as likely as not 
that the Veteran had intermittent bilateral lower extremity 
neuropathy not detected on current electrodiagnostic studies.  
He noted that neural foraminal narrowing was a common cause 
of disc degeneration which could induce nerve compression 
inside the spinal column resulting in pain, numbness, 
tingling, and often muscle weakness.  The examiner indicated 
that the Veteran had chronic low back pain.  It was noted to 
have a mild effect on chores, traveling, and bathing and a 
moderate effect on toileting.  It had no effect on shopping, 
exercise, feeding, dressing, and grooming.  The Veteran 
reported that every time he had a bowel movement he had 
numbness in his right leg.  He did not participate in sports, 
recreation, or exercise activities due to his knee.  

Regarding peripheral nerves, the Veteran reported having a 
constant low back pain radiating most of the time to the 
right lower extremity.  The right side lower extremity was 
affected.  The affected muscle was normal and strength was 
4/5.  With prolonged standing, bending, or kneeling 
activities, the Veteran experienced pain mainly in the right 
paralumbar to sacral and to the right lateral leg.  The 
affected nerves were possible L4-5 peripheral nerve 
entrapment due to foraminal narrowing in the area.  Sensory 
testing on the right lower extremity revealed normal results 
for pain, light touch, and position sense.  Reflex 
examination revealed 2+ (normal) findings for the left and 
right abdominal, left and right knee reflex, left and right 
ankle reflex, and left and right plantar.  Muscle atrophy was 
not present and there was no abnormal muscle tone or bulk.  
The Veteran was noted to have an antalgic gait with slow 
propulsion.

In October 2008, the Veteran was seen with complaints of 
chronic pain in his back all the time.  The pain traveled 
down the legs, bilaterally, mainly on the left.  It was both 
sharp and dull.  The Veteran stated that he had had 
increasing numbness in his in his legs and feet for the past 
five months.  Aggravating factors included prolonged standing 
and walking.  Alleviating factors included medication.  A 
TENS unit also provided moderate relief.  

At the time of a June 2009 VA general medical examination, 
lower extremity examination revealed well developed pelvic 
girdle muscles.  Quadriceps and hamstrings were found to be 
normally developed as were the hamstrings.  The strength of 
the lower extremities was noted to be okay but the Veteran 
had difficulty doing restrictive exercises as it triggered 
low back pain.  With regard to the spine, the Veteran was 
noted to have lost some lordotic curve and there was a well-
healed scar in the midline of the lumbar area.  There was 
mild tenderness in the low back and sacroiliac joints.  The 
sciatic notches were not tender.  Straight leg raising was 
positive, bilaterally, at 60 degrees.  A diagnosis of 
laminectomy, L4-5, L5-S1, in 2007, with residual back 
symptoms, was rendered.  

The Veteran was afforded further VA orthopedic and 
neurological examinations in August 2009.  At that time, the 
Veteran reported that his condition had become progressively 
worse.  There was no history of urinary incontinence, 
urgency, retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence or erectile 
dysfunction.  There was a history of numbness and paresthesia 
but no history of leg or foot weakness, falls, or 
unsteadiness.  There was also a history of spasms, decreased 
motion, and stiffness but no history of pain, weakness, or 
fatigue.  There were no incapacitating episodes of spine 
disease.  The Veteran used a cane and a walker on occasion 
and was able to walk 1/4 mile.  

Physical examination of the spine in August 2009 revealed a 
stooped posture.  The Veteran's head position was normal and 
there was symmetry in appearance.  He had a slow antalgic 
gait.  There was no gibbus, kyphosis, list, lumbar lordosis, 
scoliosis, reverse lordosis, or thoracolumbar spine 
ankylosis.  There was spasm on the right and left, pain with 
motion, and weakness.  There was no atrophy or tenderness.  
Muscle spasm, localized tenderness, or guarding was severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  

Motor strength testing was 5/5 on the right and left for hip 
flexion, hip extension, knee flexion, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension.  
Muscle tone was normal and there was no atrophy.  Sensory 
examination was 1/2 for vibration, pain, and light touch on 
the left and right and 2/2 for position sense.  The nerve 
affected was the left and right medial nerve.  Reflex 
examination revealed 1+ (hypoactive) for knee and ankle jerk.  
Plantar flexion was normal on the right and left.  

Range of motion was as follows:  flexion 0 to 50 degrees, 
extension was to 10 degrees, left and right lateral flexion 0 
to 20 degrees and left and right rotation 0 to 20 degrees.  
There was objective evidence of pain following repetitive 
motion, with pain being the most significant factor.  Range 
of motion after repetitive use was flexion 0 to 40 degrees, 
extension to 0 degrees, left lateral flexion 0 to 20 degrees, 
and right lateral flexion 0 to 15 degrees.  Lasegue's sign 
was positive, bilaterally.  

The Veteran was noted to be a construction manager.  He had 
lost 4 weeks of time from his job in the past 12 months 
because of back and knee pain.  A diagnosis of lumbar spine 
degenerative disc disease, status post L4-5 L5-S1 
laminectomies, with residual moderate neuroforaminal stenosis 
and bilateral leg radiculopathy was rendered.  The examiner 
noted that the condition had resulted in increased 
absenteeism from work.  It had also decreased his mobility 
and caused problems with lifting and carrying.  The Veteran 
also had decreased strength in his lower extremities as a 
result of the back disorders.  It had had a severe effect on 
his ability to travel, exercise, and participate in sports.  
It had also had a moderate effect on shopping, recreation, 
bathing, and dressing.  

Peripheral nerve examination revealed 5/5 overall motor 
strength for the lower extremities.  The Veteran had 
decreased vibration, pain, and light touch sensation in the 
lower extremities in the medial leg, bilaterally.  Position 
sense was normal.  The nerves affected were the lumbar spine 
nerve roots.   The diagnoses rendered and the impact on the 
usual daily activities were the same as those reported in the 
above contemporaneous examination.  

At the time of his January 2010 hearing, the Veteran 
testified that his back problems had inhibited his 
recreational activities.  He also noted that it affected his 
sitting and that he had to keep adjusting his position.  He 
reported that even taking a shower or sitting on the toilet 
caused discomfort.  The cold affected his back.  The Veteran 
indicated that he was employed as a road supervisor.  He 
stated that they had made accommodations for him at work due 
to his back problems.  The Veteran testified that his feet 
were numb and that he could not feel the insides of his feet 
or his third toe.  He reported taking muscle relaxers on a 
daily basis.  The Veteran noted that he had attempted various 
treatments, including medication and acupuncture. 

Based upon the above, and resolving reasonable doubt in favor 
to the Veteran, the criteria for a 20 percent evaluation are 
found to have been met for the time period from January 9, 
2006, the date of receipt of the Veteran's request for an 
increased evaluation.  Indeed, the Veteran has credibly 
reported pain throughout the appeal period.  Moreover, such 
pain has consistently been verified by the objective findings 
of record.  For example, the VA examiner in January 2006 
clearly indicated that positive DeLuca factors were present 
with respect to flexion, extension, right lateral flexion, 
and right rotation.  Moreover, at the June 2008 VA 
examination, the Veteran had symptoms of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The pain was 
continuous and was not relieved by medication.  Furthermore, 
although range of motion findings prior to August 2009 show 
forward flexion in excess of 60 degrees, even after 
repetition, the evidence does indicate that the Veteran was 
limited in his daily activities due to pain.  Moreover, he 
reported flares during which his symptomatology exceeded that 
shown upon VA examination and he is again found to be 
credible in reporting his symptoms.   Additionally, muscle 
spasm is also for consideration and in August 2009 the VA 
examiner indicated that muscle spasm, localized tenderness, 
and guarding was severe enough to be responsible for abnormal 
gait or abnormal spinal contour, consistent with the criteria 
for a 40 percent rating.  For all of these reasons, then, the 
Board concludes that the disability picture most nearly 
approximates the criteria for a 20 percent rating for the 
entire period on appeal.

While a 20 percent rating is deemed to be warranted here for 
the low back disability in question, an evaluation in excess 
of that amount is not supported by the record.
In this regard, the Veteran was able to flex his spine to no 
less than 40 degrees, even with consideration of pain, at the 
time of each VA examination.  Moreover, while the Veteran has 
reported missing many days of work as a result of his back 
problems, there has been no evidence of incapacitating 
episodes/physician prescribed bed rest, as defined in the 
regulation, totaling 4 weeks over any 12 month period 
throughout the course of the appeal outside the period when 
the Veteran was assigned a temporary total disability 
evaluation.  

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
his observable symptoms.  However, the observation of a 
skilled professional is more probative of the degree of the 
Veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 20 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion.

The Board will now consider whether a higher evaluation is 
warranted for the Veteran's radiculopathy of the lower 
extremities.  To achieve the next-higher 20 percent 
evaluation for such radiculopathy, at least moderate 
neurological impairment must be demonstrated.  

At the time of the Veteran's June 2006 VA examination, 
neurological examination revealed intact sensation from L1 to 
L5, L5-S1, bilaterally.  Motor function was also intact from 
L1 to L5, bilaterally.  The Veteran had intact dependent 
reflexes on ankle and knee jerk.  At the Veteran's June 2008 
VA examination, sensory testing on the right lower extremity 
revealed normal results for pain, light touch, and position 
sense.  Reflex examination revealed 2+ (normal) findings for 
the left and right abdominal, left and right knee reflex, 
left and right ankle reflex, and left and right plantar.  
Muscle atrophy was not present and there was no abnormal 
muscle tone or bulk.  

The objective medical findings demonstrate no more than mild 
impairment in the right and left lower extremity prior to 
August 31, 2009.  

At the time of the August 31, 2009, VA examination, sensory 
examination was only 1/2 for vibration, pain, and light touch 
on the left and right and reflex examination revealed 1+ 
(hypoactive) findings for knee and ankle jerk.  Moreover, the 
VA examiner diagnosed the Veteran as having moderate 
neuroforaminal stenosis and bilateral leg radiculopathy.  
Such findings contemplate neurological impairment more 
closely approximating that for a 20 percent disability 
evaluation for left and right lower extremity radiculopathy 
from that point forward.  

Severe neurological impairment has not been shown at any time 
based upon the objective medical findings noted in both 
private and VA treatment records and at each VA examination.  
Thus, a 40 percent disability is not warranted.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating. Id.

The Veteran's service-connected low back disability and 
resulting lower extremity radiculopathy and their 
manifestations, as discussed above, are contemplated in the 
rating schedule.  In fact, higher evaluations are available, 
but the criteria for such ratings have not been satisfied.  
Thus, referral for Extraschedular consideration is not 
necessary here.  Moreover, while the Veteran's disabilities 
have impacted his employment, as demonstrated by the amount 
of time he has missed from work, he continues to maintain 
full-time employment.  The disabilities have also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported.  As such, the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for left knee arthritis, partial meniscus 
tear, is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

Service connection for right knee arthritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

An evaluation in excess of 10 percent for left lower 
extremity radiculopathy prior to August 31, 2009, is denied.  

An evaluation in excess of 10 percent for right lower 
extremity radiculopathy prior to August 31, 2009, is denied.  

A 20 percent evaluation for degenerative disc disease with 
osteoarthritis of the lumbar spine prior to August 31, 2009, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 

A 20 percent evaluation for right lower extremity 
radiculopathy from August 31, 2009, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

A 20 percent evaluation for left lower extremity 
radiculopathy from August 31, 2009, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


